Citation Nr: 1755765	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-24 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for sleep apnea, and if so, whether the reopened claim should be granted. 

2.  Entitlement to an increased rating for right knee disability in excess of 10 percent prior to March 16, 2015, in excess of 60 percent from May 1, 2016 to September 23, 2016, and in excess of 30 percent after November 1, 2017, excluding periods for which a temporary total rating has been assigned due to total right knee replacement.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Joseph A. Whitcomb, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.B. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1976 to June 1980 and from October 1982 to August 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing in July 2017 to present testimony on the issues on appeal.  On the record at that hearing, the Veteran submitted a waiver of initial RO consideration of any additional evidence submitted after the May 2017 Supplemental Statement of the Case.  

In any case involving a finally denied claim, the Board must separately address whether new and material evidence has been received to reopen the claim before addressing its merits, regardless of whether or not the agency of original jurisdiction has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

In August 2017, the Veteran submitted a formal application seeking increased compensation based on unemployability.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, TDIU will now be considered as intertwined with the existing increased rating claim.

The issues of service connection for sleep apnea, and an increased rating for the Veteran's right knee disability, to include TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for sleep apnea was denied in a November 2004 rating decision on the basis that the disability was not incurred during the Veteran's active service.  The Veteran did not submit new and material evidence, nor otherwise file an appeal during the allowed one year appellate period thereafter. 

2.  Evidence submitted since the November 2004 denial is new, and when credibility is presumed solely for the purpose of reopening the claim, raises a reasonable possibility of substantiating the claim of service connection. 


CONCLUSIONS OF LAW

1.  The November 2004 rating decision that denied the Veteran's claim of entitlement to service connection for sleep apnea is final.  38 U.S.C. § 7105 (2000); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The criteria for reopening the claim of entitlement to service connection for sleep apnea have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
The VCAA describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  This appeal has been considered with respect to VA's duties to notify and assist.  With respect to the Veteran's petition to reopen a previously denied claim, given the favorable outcome herein, no further explanation of how VA has fulfilled the duties to notify and assist is necessary.  

The Board has reviewed all of the evidence within the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the given claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Petition to Reopen

Where a claim has been finally adjudicated in the past, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C. § 7105; 38 C.F.R. § 3.156 (a).  New evidence is defined as evidence not previously submitted to VA decision makers, and material evidence is defined as that which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Determining whether new and material evidence raises a reasonable possibility of substantiating a claim is a relatively low threshold.  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to ultimately grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, the Veteran's claim of entitlement to service connection for sleep apnea was last finally denied in November 2004.  This determination was based upon a lack of evidence that his currently diagnosed sleep apnea was medically related to the episodes of insomnia noted during the Veteran's service in the Marine Corps, or was otherwise attributable to that service.  The Veteran did not appeal the November 2004 rating decision within the applicable one year time period, and it became final.  38 C.F.R. §§ 20.302, 20.1103.  Thus, new and material evidence is now required to reopen the claim. 

The Veteran provided testimony before the undersigned VLJ in July 2017, articulating his symptoms of sleep disturbance experienced during service, intimating that the in-service sleep disturbance might be indicative of sleep apnea as opposed to insomnia, and discussing his history of weight gain during and after service in response to comments made in the VA examination report.  Hearing transcript, July 2017.  This evidence is both new and material, and when presumed credible for the limited purpose of the petition to reopen the claim, raises a reasonable possibility of substantiating the underlying claim of service connection.  

As new and material evidence has been received, the claim of entitlement to service connection for sleep apnea is reopened, and to this extent only, the claim is granted. 38 U.S.C. §5108; 38 C.F.R. § 3.156.  


REMAND

Service Connection 

In an August 2011 VA examination, the examiner noted the Veteran's report of "a significant weight increase" about two years after separation from service.  The examiner stated that weight gain and obesity are well-established risk factors for obstructive sleep apnea, and identified the Veteran's history of no improvement following UPPP surgery, nor change in sleep apnea following sinus/septal surgery as lending support to his weight gain being "the main contributing factor for his sleep apnea."  VA examination, August 2011.  

However, the Veteran asserts that he also experienced weight gain during service.  The Board notes that his service treatment records show that he weighed 192 pounds at his reenlistment examination in October 1982 (the beginning of his second continuous period of active service) and weighed 235 pounds at his retirement examination in May 1996, reflecting a 43 pound weight gain during that period of service.  As of August 2017, the Veteran weighed 233 pounds, consistent with his weight at separation from service.  Private treatment record, August 2017.  As his recent weight is shown to not be dissimilar from that at the conclusion of service, the Board requests an addendum opinion to clarify the examiner's opinion as to the causal factors of the Veteran's sleep apnea, to include consideration of the documented weight gain during his active service. 

Increased Rating

The Veteran seeks increased compensation based upon an increase in the severity of his service-connected post-operative right knee anterior cruciate tear and lateral meniscus injury with degenerative joint disease, as of October 2010.  During the pendency of the appeal, the Veteran underwent multiple additional surgeries on the right knee, to include total knee replacement in March 2015, manipulation under anesthesia in May 2015, arthroscopic lysis and manipulation in January 2016, and total knee arthroplasty revision in September 2016.  Private medical letter, January 2017.  The Veteran received total 100 percent ratings for periods of convalescence under 38 C.F.R. § 4.30 and for one year following surgery, as allowed under DC 5055 for a total knee replacement.  At issue here are the periods of time before the Veteran's initial knee replacement surgery, between the one year periods allowable under the applicable diagnostic code, and subsequent to the expiration of the second one year period following the total knee revision in September 2016.  

To that end, the Veteran's last VA examination of the right knee occurred in August 2011.  He must be afforded a VA examination to determine the extent and current severity of his service-connected right knee disability, and the impact this disability has on his daily life.  

Additionally, the Board notes that the record reasonably raises the issue of surgical scarring of the right knee, which could entitle the Veteran to additional compensation on this basis.  As such, the Board requests an examination to specifically address the nature and extent of the Veteran's right knee scarring.   

Concerning the claim for TDIU, the Board finds that any determinations with respect to the Veteran's increased rating claim would materially affect a determination as to TDIU.  As such, the issues is inextricably intertwined with the increased rating claim being remanded, and must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records and associate them with the claims file.  

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disability.  The electronic claims file must be made available to, and be reviewed by the examiner. 

The examiner is asked to identify the symptoms and impairment that currently result from the Veteran's service-connected right knee disability, as well as the impact that these symptoms have on his ability to perform sedentary and manual employment, and activities of daily living.

3.  Schedule the Veteran for a VA scar examination by an appropriate medical professional to determine the nature, extent, and severity of all surgical scars related to the Veteran's service-connected right knee disability.  The examiner is specifically asked to state the total combined area of the scarring of the right knee, as well as whether any right knee scar, or scars, is unstable or painful. 

4.  Return the claims file to the August 2011 VA examiner, or an appropriate substitute, for an addendum opinion regarding the Veteran's sleep apnea.  If the examiner feels a new examination is necessary or one is warranted based upon any additional evidence obtained, one must be provided.   The examiner is asked to opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea is causally related to his active service, to include consideration of his weight gain and physical stature during service.  A thorough rationale for any opinion offered is requested.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

5.  Undertake any other development deemed warranted, then readjudicate the Veteran's claim, to include entitlement to TDIU.  If any of the benefits sought remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K.J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


